EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Meng Pua (63,167) on February 11, 2021.

























Claim 76, line 8, “transmitting, by the first network element” has been changed to --- transmitting, by the first network device---. 


Claim 86, Line 9, “causing, by the second network element, the first network element” has been changed to --- causing, by the second network device, the first network device---. 
  




















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “wherein the third PDU session information comprises a PDU session identifier of the second PDU session and NG interface downlink tunnel endpoint information, and wherein the third message further comprises one or more QoS flow identifiers corresponding to NG interface downlink tunnel endpoint information” among other things, are non-obvious over the prior art. The closest prior art Peng teaches the request message includes identification information of a flow, or the request message includes identification information of a flow plus a mapping relationship between the flow and a DRB (Peng; [0112]). This is different from the present invention in that in the present invention, wherein the third PDU session information comprises a PDU session identifier of the second PDU session and NG interface downlink tunnel endpoint information, and wherein the third message further comprises one or more QoS flow identifiers corresponding to NG interface downlink tunnel endpoint information and therefore when combined with the rest of the limitations of the claims is non-obvious and allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


















CORRESPONDENCE INFORMATION


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416             


/AJIT PATEL/Primary Examiner, Art Unit 2416